Citation Nr: 0218776	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 
to December 1945, to include a period as a German prisoner 
of war.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment due to depressed mood, anxiety and 
chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board 
has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established 
and an increase in the disability is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection for PTSD, with a disability evaluation 
of 10 percent, was granted in a February 1985 rating 
decision.  

A November 1997 VA treatment record notes that the veteran 
had been treated for PTSD for 30 years.  The veteran 
indicated that his medication kept him from becoming 
depressed but that he had some difficulty maintaining a 
restorative sleep pattern.  His major complaints were of a 
physical nature.  Mental status examination revealed a 
pleasant man who was cooperative.  His mood was euthymic 
and reality testing was intact.  Insight and judgment were 
fair.  The provider altered the veteran's medication to 
help him sleep.

A January 1998 treatment note shows the veteran's report 
of being more relaxed lately when he complied with his 
medications.  He stated that when he occasionally forgot 
to take some medications he had trouble sleeping.  The 
veteran stated that during the winter he reflected more on 
his days of being a prisoner of war.  He denied feeling 
anxious but admitted to occasionally feeling depressed in 
the evening.  He denied homicidal and suicidal ideation 
and stated that he got along well with his wife.  He 
stated that he had few friends and tended to spend more 
time with his family.  On mental status examination, the 
veteran was polite, gracious, warm and engaging.  His mood 
was pleasant.  His affect was appropriate.  He was 
somewhat more somber and reflective when discussing his 
days as a prisoner of war.  The veteran's judgment was 
intact and he was goal directed and compliant with 
treatment.  Insight was full.  

In April 1998 the veteran reported that a change in 
medication dosage had helped him sleep better.  

In his January 2001 claim for an increased rating, the 
veteran related that he was experiencing increased 
problems with his nervous condition.

In February 2001 the RO contacted the veteran and 
indicated that he should identify evidence supportive of 
his claim for increase, and that VA would make reasonable 
efforts to obtain such evidence.  The veteran responded 
that he received treatment at the Erie, Pennsylvania VA 
Medical Center (VAMC).  

A March 2001 VA outpatient treatment note indicates that 
the veteran was anxious about his upcoming VA examination.  
The provider noted that in discussing the veteran's former 
prisoner of war status, he generally under-reported his 
symptoms.  The provider assessed PTSD and major 
depression, and noted that the veteran had benefited 
greatly from medication and ongoing supportive therapy.

A VA psychiatric examination was conducted in March 2001.  
The veteran's military history and stressors were noted.  
The examiner indicated that review of the record revealed 
a host of symptoms associated with PTSD as outlined in a 
previous 1984 examination report.  The veteran denied 
problems with intrusive recollections, disrupted sleep, 
nightmares, anger or startle reaction.  He did indicate 
marked depression over his wife's failing health.  He also 
indicated irritation and depression over his own failing 
health.  He related that he spent most of his time taking 
care of the house and performing required chores.  He also 
stated that he watched some television and read a bit.  On 
mental status examination the veteran was oriented and in 
good contact with routine aspects of reality.  He showed 
no signs or symptoms of psychosis.  He spoke in normal 
tones but his rhythm and rate were somewhat slow.  He 
seemed pensive, quiet and somewhat introverted.  He 
appeared to be reluctant to talk about himself and the 
examiner opined that he underreported some of his 
symptoms.  His mood appeared to be one of moderate 
depression.  His affect was responsive and modulated but 
somewhat sluggish.  He was not manifestly anxious.  The 
veteran's memory and intellect appeared to be intact and 
of average capacity.  He appeared to be relatively 
cognitively intact for a man of his advanced age.  The 
examiner concluded that based on a review of the available 
medical records as well as the clinical examination, and 
assuming that the information gathered is factual and 
accurate, the veteran's diagnosis was mild chronic PTSD 
and chronic dysthymic disorder secondary to multiple 
medical problems, advancing age and his wife's poor 
health.  The examiner determined that the veteran's global 
assessment of functioning (GAF) score was 70, with 
specific reference to the veteran's PTSD, suggesting mild 
and intermittent difficulties and impairments in social, 
occupational and emotional areas.  He opined that the 
veteran's depression was not related to his PTSD.

A September 2001 VA treatment note shows that the veteran 
experienced increased thoughts about the war because of 
the World Trade Center attacks.  He was vague at times and 
noted that he had trouble with his memory.  He indicated 
that he had more thoughts of war right before bed, but 
denied nightmares and stated that his medication helped 
him to sleep.  The provider noted that the veteran tended 
to minimize his symptoms.

The veteran was afforded a further VA psychiatric 
examination in June 2002.  The examiner noted that the 
claims folder was reviewed prior to the examination.  The 
veteran related his experiences as a prisoner of war.  He 
indicated that his condition had decompensated greatly in 
previous months.  He endorsed nightmares, flashbacks and 
survivor guilt.  He reported that he stayed home and 
thought more and more about his war experiences.  He 
indicated that he kept to himself and did not talk to his 
wife.  He stated that he had trouble concentrating and 
focusing.  The veteran reported that he received regular 
treatment, but that he did not bring up his nightmares and 
flashbacks at those times.  He reported that he was 
experiencing anxiety due to his flashbacks and nightmares 
and that he was having difficulty sleeping as a result.  
On mental status examination the veteran was quite 
anxious.  Psychomotor retardation was noted.  The 
veteran's speech was not spontaneous, and the examiner had 
to ask questions repeatedly.  The veteran stated that he 
was a loner and did not talk to anybody or have many 
friends.  He stated that he was becoming more isolated 
from his wife.  He reported that he thought about his war 
experiences when he was at home.  He endorsed sleep 
disturbances.  He denied suicidal ideation.  The examiner 
detected no psychotic symptoms.  The veteran's memory was 
intact and attention and concentration were somewhat 
impaired.  The examiner noted that the impairment might be 
partially due to hearing problems.  Some survivor guilt 
was detected.  The examiner noted that the veteran was 
having a hard time dealing with his thoughts about the 
war.  The veteran was noted to be of average intelligence.  
He demonstrated fairly good insight and good judgment.  

The diagnosis was PTSD with associated depression.  The 
veteran's GAF was assessed as 50.  The examiner opined 
that the veteran definitely suffered from PTSD.  He noted 
that the veteran suffered from sleep problems and 
increased depression.  He was noted to experience problems 
dealing with day-to-day life and was also noted to be 
isolated.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was in effect when the 
veteran filed his claim for increase.  Thereafter, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that the implementing regulations were in 
effect when the veteran's claim was most recently 
considered by the RO.  A February 2001 letter informed the 
veteran of the VCAA, the evidence and information 
necessary to substantiate his claim, the information 
needed from him to enable the RO to obtain additional 
evidence and information on his behalf, and the assistance 
that VA would provide in developing the facts pertinent to 
the claim.  The record further reflects that appropriate 
VA examinations have been conducted.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts pertinent to the claim decided herein 
have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2001).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level 
of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent evaluation is 
indicated when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when symptoms are 
controlled by continuous medication.  An evaluation of 30 
percent is warranted when there exists occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
in short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

On review of the record, the Board concludes that the 
veteran's PTSD more nearly approximates the criteria for a 
30 percent evaluation than the level of impairment 
required for a 10 percent rating.  In reaching this 
conclusion, the Board observes that on his most recent VA 
psychiatric examination, the veteran complained of 
nightmares and sleep disturbances.  He was also noted to 
suffer from flashbacks and survivor guilt.  He was quite 
anxious.  He is isolated from his wife and the community 
and has complained of increased depression, which the 
examiner associated with his PTSD.  Moreover, the veteran 
has received ongoing treatment for sleep disturbances.  

With regard to whether the veteran's PTSD more nearly 
approximates the criteria for a 50 percent evaluation, the 
Board notes that there is no evidence of flattened affect, 
panic attacks, impaired concentration due to PTSD, 
impaired memory, impaired judgment or difficulty 
establishing and maintaining effective work and social 
relationships.  The veteran worked for many years after 
his separation from military service, and although he has 
stated that he is isolated from his wife, they have been 
married since the 1940s.  Therefore, the Board concludes 
that the veteran's PTSD is most appropriately rated as 30 
percent disabling. 

The Board has considered whether this case should be 
referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The record reflects that the 
veteran has not required frequent hospitalization for his 
disability and that the manifestations of the disability 
are those contemplated by the schedular criteria.  There 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 30 percent evaluation granted herein.  
Therefore, the Board has concluded that referral of the 
case for extra-schedular consideration is not in order.



ORDER

Entitlement to a 30 percent evaluation for PTSD is 
granted, subject to the criteria applicable to the payment 
of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

